CROW, Judge,
concurring in result.
I agree that the judgment should be upheld, but I would base affirmance on the ground that the assigned instructional error was not preserved for review and that, on the record here, plain error review is unwarranted, as no manifest injustice or miscarriage of justice is shown to have resulted from Instruction 9. It is unnecessary to decide whether Instruction 9 misplaced the burden of proof as to extreme emotional disturbance, and I would forgo comment about that.